DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (1/28/2022) amended claims 1, 3, 5, 6, 8, 10, 12 and 13 and added new claims 15-20.  The specification was amended (paragraphs 4, 27, 30, 43 and 46).     
Examiner acknowledges applicant summary of interview held on 1/6/2022.
Amended specification and claims 6 and 13 overcome prior objections, hereby withdrawn.             
Claims 1-20 are currently pending in this final office action.

Response to Arguments
Applicant arguments (1/28/2022) (pgs 21-24) relating to the rejection of claims 1-14 under 35 USC 103 are directed to amended claim language and add new claims 15-20.  Accordingly, relevant art has been provided herein in the claim analysis below. 
Applicant arguments (pgs 15-21) relative to the rejection of claims 1-14 under 35 USC 101 have been considered and not found persuasive. 
    Applicant asserts that the claims provide a practical application…


   Applicant arguments are not persuasive.  Examiner notes that the claim limitations recite a process that appears to automate dispute resolution – including the receiving of transaction data, receiving of a dispute and the subsequent resolution steps, and in addition using a blockchain with self-executing contracts for implementation.  Examiner respectfully notes that use of blockchain as recited by applicant does not provide an improvement to how blockchain actually functions, and does not therefore evidence an improvement thereto. Unlike example 42, in the instant case, information about transactions is gathered and evaluated as regards potential transaction disputes.  A blockchain is used in its normal capacity in conjunction with a smart contract to record and manage transactions and access transaction data when needed for evaluation.  To reiterate, performing the process does not provide improvement to the functioning of the blockchain/smart contract – both are simply being used tin their normal capacities to implement the dispute resolution process. 
  Under step 2B, the Office notes that additional elements are evaluated. Those additional elements – e.g., receiving and storing data - were identified as insignificant extra-solution activity and analyzed per Berkheimer requirements.  Unlike Bascom, the computer components in the instant case, were analyzed and identified as recited at high level of generality and being used in a normal capacity. Accordingly, rejection of the claims under 35 USC 101 is maintained.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
    Re claim 1: recites   receiving,…during a financial transaction between a third-party provider and an issuer, one or more data values of the financial transaction between a third-party provider and an issuer.  The claim is rendered indefinite because the claim limitation identifies a provider and issuer as parties to a transaction, but it is not clear if the second-recited “a third party provider” and “an issuer” are the same as the first recited provider and issuer.  If meant to be the same, then this presents an antecedent basis issue.  If not, then it is not clear as to which third party provider and issuer are intended as the parties here. 
   Similar arguments are applicable to the “storing” limitation that recites “a third party provider” and “an issuer.”  Are these parties intended to be the same as the parties listed in the first limitation?  If yes, an antecedent basis issue is presented.   
   Similar arguments are applicable to independent claim 8.
   Dependent claims 2-7, 15-20 and claims 9-14 are similarly rejected because they do not cure the deficiencies of claims 1 and 8 from which they respectively depend. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an idea in the grouping of certain methods of organizing human activity. This abstract idea is not integrated into a practical application and the claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea. 
The Examiner has identified independent method claim 1 as representing the claimed invention for analysis. Limitations are similar to independent system claim 8.  
Claims 1-7 and 15-20 recite a method and claims 8-14 recite a system comprising a processing server.  Both are statutory categories of invention. (Step 1:Yes)

Step 2A, Prong 1
    Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the independent claims at their core recite the abstract idea of:
  receiving,…during a financial transaction between a third-party provider and an issuer, one or more data values of the financial transaction between a third-party provider and an issuer;
     storing,…during the financial transaction between a third-party provider and an issuer, …;
     receiving,…, a dispute regarding the financial transaction between the third-party provider and the issuer;
     retrieving,…, the metrics of the financial transaction between the third-party provider and the issuer; and
     validating,…, the metrics of the financial transaction between the third-party provider and the issuer versus expected metrics for the financial transaction.
    Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: certain methods of
organizing human activity, which includes fundamental economic practices or principles and/or commercial interaction (e.g., upon receiving a dispute, evaluating stored transaction data to resolve the dispute).  The recited processing server does not necessarily preclude the claim from reciting an abstract idea.  Thus, the claim recites an abstract idea. (Step 2A Prong 1: Yes)

Step 2A Prong 2
    Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include additional limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer (processing server), recited at a high level of generality (see, e.g., specification, paras 24, fig 1, 2 (processing server – receiving device, memory)))  that is simply being used as a tool (“apply it' ) to implement the abstract idea. (See e.g., MPEP §2106.05(f)).  The recitation “blockchain network” merely recites software architecture that allows data to be saved in a certain manner.  These additional elements, alone and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.  (Step 2A Prong 2: No) 
     
Claim 1 also includes the additional elements of:
receiving…during a financial transaction between a third-party provider and an issuer, one or more data values of the financial transaction between a third-party provider and an issuer:
storing…during the financial transaction between a third-party provider and an issuer, a blockchain network comprised of a plurality of blocks, wherein each block is comprised of at least a block header and the one or more data values, wherein the one or more data values included in a most recent block includes at least one data point associated with metrics of the financial transaction between the third-party provider and the issuer
    These limitations merely recite process steps for receiving and storing  transaction data. These limitations amount to no more than mere data gathering/storing, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
    Accordingly, claim 1 is directed to an abstract idea (Step 2A Prong 2: No)
Step 2B
   Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea) because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. For similar reasons as presented and discussed above with respect to integration of the abstract idea into a practical application, the additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea. 
   Additionally, the following limitations described above as insignificant extra-solution activity have been reevaluated in Step 2B:
receiving…during a financial transaction between a third-party provider and an issuer, one or more data values of the financial transaction between a third-party provider and an issuer:
storing…during the financial transaction between a third-party provider and an issuer, a blockchain network comprised of a plurality of blocks, wherein each block is comprised of at least a block header and the one or more data values, wherein the one or more data values included in a most recent block includes at least one data point associated with metrics of the financial transaction between the third-party provider and the issuer
               As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/storing to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
  (Step 2B: No)   
    In summary, in the claim 1 as a whole, additional elements individually and in combination fail to integrate the judicial exception into a practical application and do not amount to significantly more than the abstract idea.  Therefore, claim 1 is not patent eligible under 35 U.S.C 101.
     As claim 8 recites similar limitations, claim 8 is rejected under similar arguments as claim 1.  
Dependent claims 2-7, and 9-20 are also rejected under 35 USC 101.
   Dependent claims 3, 5, 6, 15, 19 and 20 and dependent claims 10 and 12 further define the abstract idea that is present in independent claims 1 and 8 respectively as follows: by further describing the metrics associated with a financial transaction that is a subject of a dispute (clms 5, 6, 12, 13, 15, 20); utilizing smart contracts for transaction metrics (clm 3, 10); query associated with dispute (clm 19).   These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
    Dependent claims 4 and 11 further describe functions of the additional element, the processing server.  When considered individually or in combination, adding this descriptive information is not sufficient to integrate the abstract idea into a practical application and is not sufficient to amount to significantly more than the judicial exception. 
     Dependent claims 2, 7, 9, 14 recite additional elements of relaying results (i.e., transmitting data) as does claim 18(sending data); claim 16 recites receiving data values, and claim 17 recites saving information, which are insignificant extra-solution activity. Adding insignificant extra-solution activity to the abstract idea is not indicative of a practical application (MPEP 2106.05(g)).  The limitations of claims 2, 7, 9, 14, 16, 17 and 18 further do not amount to significantly more than the abstract idea because courts have found the concepts of transmitting, receiving and saving data to be well-understood, routine and conventional activity (see MPEP 2106.05(d):  OIP Techs. Inc. v. Amazon.com Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).   (Step 2B: No)   
    In sum, dependent claims 2-7 and 9-20 not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
   Therefore, claims 1-20 are not patent eligible under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayaraghavan (U.S.P.N. 11,270,300) (hereinafter referred to as Vijay) in view of Madisetti et al. (U.S. 2019/0228019).
     Re claim 1:  Vijay shows a method of managing dispute resolution via a digital asset network within a blockchain,  the method comprising:           
     receiving, by a processing server during a financial transaction between a third-
party provider and an issuer, one or more data values of the financial transaction
between a third-party provider and an issuer 
(abstract, c1:15-20, c2:1-12, showing parties to transaction and transaction information received and c1:15-21, showing disputes re payment transactions arising between issuer and acquirer (3rd party) and c11:47-55, showing additional transaction data; c2:29-34 showing processor to perform these functions);
   storing, in a memory by the processing server, during the financial transaction between a third party provider and an issuer, a blockchain network comprised of a plurality of blocks (c2:12-14, 29-44, shows generating blockchain entry that stores the received transaction information; c4:16-17, showing blockchain consists of blocks),  wherein each block is comprised of at least a [block header] and one or more data values, wherein the one or more data values included in a most recent block includes at least one data point associated with metrics of a financial transaction ((c2:12-14, shows generating blockchain entry that stores the received transaction information and c11:43-47, c12:1-4, showing retrieving of transaction data from the shared ledger); 
   receiving, by a receiving device of the processing server, a dispute regarding
the financial transaction between the third-party provider and the issuer (c2:17-20); 
     retrieving, by the processing server, the metrics of the financial transaction
between the third-party provider and the issuer (c2:12-14, shows generating blockchain entry that stores the received transaction information and c11:43-47, c12:1-4, showing retrieving of transaction data from the shared ledger).;   
       validating, by the processing server, the metrics of the financial transaction
between the third-party provider and the issuer versus expected metrics for the
financial transaction  
(c7:52-65, showing dispute presented from a party which in the dispute would indicate expected metrics and a gathering of the information about the transaction from the blockchain and resultant comparison would result in a validation, where this process is checking the accuracy of data).   
    Vijay shows utilization of blockchain and a smart contracts, but does not expressly show a block header.  
   Madisetti shows a block header (the bracketed [  ] language in the “storing” limitation) as relates to the block in the blockchain (para 89, 90), that contains transaction records).
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the gathering of transaction data for dispute resolution using blockchain shown in Vijay by adding the block header from Madisetti.  One of ordinary skill in the art would have been motivated to make this modification to designate a completion of a particular set of transaction data.  
   Re claim 2:  Vijay further shows relaying, by the processing server, a result of the validation of the metrics of the financial transaction between the third-party provider and the issuer versus the expected metrics for the financial transaction (c7:65-c8:3). 
   Re claim 3:  Vijay further shows enabling, by the processing server, smart contracts to trigger the storing of the metrics of the financial transaction between the parties [third-party provider and the issuer] in the memory of the processing server (c4:65- c5:9, showing use of smart contracts and c12:12-21, showing use of smart contract to govern payment transaction and the contract terms set by attributes of transaction terms posted 
   Re claim 4: Vijay further shows wherein the processing server is an arbitrator of the dispute between the third-party provider and the issuer regarding the financial transaction (c2:34, 48-60, showing processor performing dispute resolution.).   
   Re claim 6: Vijay further shows wherein the metrics are one or more of latency, authorization, access, application programming interface (API) grant access, and/or payment information, the payment information including amount (c11:49-50, showing transaction amount) and/or receiver information.
   Re claim 7: Vijay further shows relaying, by the processing server, a result of the validation of the metrics of the financial transaction between the third-party provider and the issuer versus the expected metrics for the financial transaction without any manual intervention (c12:32-35).                               
   Re claims 8-11, 13 and 14: the limitations closely parallel the limitations of claims 1-4, 6 and 7, respectively, and are therefore rejected under a similar rationale.
   Re claim 15: Vijay in view of Madisetti shows the method according to claim 1.   Vijay further shows wherein the metrics of the financial transaction between the third-party provider and the issuer are agreed upon by the third-party provider and the issuer according to one or more of a contract (c6: 53-56, 57-59 and c12:12-22,  showing smart contract execution according to terms agreed upon by the parties to it, where payment transaction is executed based on contract terms and c11:47-51, where attributes recorded include merchant name, transaction amount, description of goods transacted for, typical contract terms) and rules based upon a payment instrument, and wherein the payment instrument is one or more of a credit card, a virtual payment card, a check, and an electronic wallet (c11:47-55, also includes issuer fees, interpreted as identifying rules associated with use of issuer credit instruments).
   Re claim 16:   Vijay further shows receiving, by the processing server, the one or more data values of the financial transaction between the third-party provider and the issuer from the issuer (c2:1-12, showing transaction information received and c1:15-21, showing disputes re payment transactions arising between issuer and acquirer (3rd party) and c11:47-55, showing additional transaction data; c2:29-34 showing processor to perform these functions). 
Claims 5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vijay in view of Madisetti and further in view of O’Brien (U.S. 2020/0151842). 
   Re claim 5: Vijay shows the method according to claim 1.  Vijay further shows  financial transaction between the third party provider and the issuer (O’Brien further shows wherein the metrics of the financial transaction between the third party provider and the issuer are one or more of latency, throughput, and up-times 
(paras 45, 91 shows that data records (transactions) contain time stamps for creation and for adding to existing records, where a predetermined time before recording a transaction is a part of an agreement, and part of the initial transaction, where latency can then be determined as based on these times).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the gathering of transaction data for dispute resolution shown in Levine and the blockchain storage of transaction data and associated validation of disputed data shown in O’Brien by adding the transaction terms as established by agreement.  One of ordinary skill in the art would have been motivated to make this modification to include agreed to parameters (e.g., timing of entry of transaction data) in order to make these terms available for gathering in case they are also a subject of a later dispute.  
   Re claim 12: the limitations closely parallel the limitations of claim 5 and are therefore rejected under a similar rationale.
   Re claim 20: Vijay in view of Russinovich and further in view of O’Brien shows the method according to claim 5. Vijay further shows the processing server is part of a payment network (c7:15-27).
   O’Brien further shows wherein: the latency is a delay before a transfer of data begins following an instruction for transfer of the data paras 45, 91 shows that data records (transactions) contain time stamps for creation and for adding to existing records, where a predetermined time before recording a transaction is a part of an agreement, and part of the initial transaction, where latency can then be determined as based on these times), the throughput is one of an amount of data and a rate which the data is processed, and the up-times is a period of time in which computers or processing servers associated with the third-party provider and the issuer are functioning.
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vijay in view of Madisetti and further in view of Seger, II (U.S. 2017/0228371).
   Re claim 17:  Vijay in view of Madisetti shows the method according to claim 1.
Vijay shows use of blockchain to record transactions including data values associated with financial transaction metrics between two parties (third party provider and issuer), per claim 1.  
   Vijay and Madisetti do not show but Seger shows saving, by the processing server, an entry hash and a block number after a block has been confirmed  in a database outside of the blockchain (abstract, paras 23-25, fig 1, showing hash and block number stored outside of blockchain in database).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the gathering of transaction data for dispute resolution using blockchain shown in Vijay and the block header from Madisetti, by the storage of data identifiers outside of a blockchain of Seger.  One of ordinary skill in the art would have been motivated to make this modification in order to make such information easily accessible without having to access perhaps a sizeable blockchain. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vijay in view of Madisetti and further in view of Seger, II and further in view of Wright et al. (U.S. 2022/0027905).
   Re claim 18: Vijay in view of Madisetti and further in view of Seger shows the method according to claim 17.   
   Vijay, Madisetti and Seger do not expressly show sending, by the processing server, an injection reference of the entry hash and the block number after the block has been confirmed to the third-party provider and the issuer.
NOTE: this is interpreted as providing hash of the block header for searching a blockchain for data
   Wright shows block explorers used to access blockchain data (paras 301-302, showing blocks of data indexed by hash of the block header).  
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the gathering of transaction data for dispute resolution using blockchain shown in Vijay, the block header from Madisetti, and the storage of data identifiers outside of a blockchain of Seger, by the indexed accessing of blockchain data of Wright.  One of ordinary skill in the art would have been motivated to make this modification in order to make transaction information more easily accessible. 
   Re claim 19:  Vijay in view of Madisetti and further in view of Seger and further in view of Wright shows the method according to claim 18.  
  Regarding the limitation: querying, by the processing server, the blockchain for the hashed data that was to sent to the third-party provider and the issuer upon the receipt of the dispute regarding the financial transaction between the third-party provider and the issuer to retrieve one or more of a block number, a time when a block was created, a signature for the block, a Merkle path, and a Merkle root pertaining to a hash entry to validate the metrics of the financial transaction between the third-party provider and the issuer versus the expected metrics for the financial transaction, 
   Vijay shows overseeing a dispute (retrieving the metrics of the financial transaction between the third-party provider and the issuer (c2:12-14, 17-20, shows generating blockchain entry that stores received transaction information and c11:43-47, c12:1-4, showing retrieving of transaction data from the shared ledger). Madisetti further shows Merkle tree used to store transactions and only the hash of the root of the Merkle tree is stored in a block and also shows time stamped blocks and block numbers (para 89, 90).    
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the gathering of transaction data for dispute resolution using blockchain shown in Vijay by the block identification information of Madisettii.  One of ordinary skill in the art would have been motivated to make this modification in order to make transaction information more easily accessible when required.  

Conclusion
        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                                                                                                                                                                                                                      /JOSEPH W. KING/Primary Examiner, Art Unit 3696